Citation Nr: 0019669	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-16 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.  He was awarded the Combat Action Ribbon for service in 
Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1998 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The medical evidence is in equipoise on the issue of whether 
the veteran has PTSD.  


CONCLUSION OF LAW

With resolution of reasonable doubt, PTSD was incurred in 
service.  38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.304(f), 4.125 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).  

38 C.F.R. § 4.125 (1999) provides that a diagnosis of a 
mental disorder shall conform to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  

The diagnostic criteria for PTSD are:  

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:  (1) The person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others and (2) the 
person's response involved intense fear, 
helplessness, or horror.  

B.  The traumatic event is persistently 
re-expierenced in one or more of the 
following ways:  (1) Recurrent and 
intrusive distressing recollections of 
the event, including images, thoughts, or 
perceptions.  (2) Recurrent distressing 
dreams of the event.  (3) Acting or 
feeling as if the traumatic event were 
recurring (includes a sense of reliving 
the experience, illusions, 
hallucinations, and dissociative 
flashback episodes, including those that 
occur on awakening or when intoxicated).  
(4) Intense psychological distress at 
exposure to internal or external cues 
that symbolize or resemble an aspect of 
the traumatic event.  (5) Physiological 
reactivity on exposure to internal or 
external cues that symbolize or resemble 
an aspect of the traumatic event.  

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
or more of the following:  (1) Efforts to 
avoid thoughts, feelings, or 
conversations associated with the trauma 
(2) efforts to avoid activities, places, 
or people that arouse recollections of 
the trauma (3) inability to recall an 
important aspect of the trauma (4) 
markedly diminished interest or 
participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of 
affect (for example, unable to have 
loving feelings) (7) sense of a 
foreshortened future (for example, does 
not expect to have a career, marriage, 
children, or a normal life span).  

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two or more of the 
following:  (1) Difficulty falling or 
staying asleep (2) irritability or 
outbursts of anger (3) difficulty 
concentrating (4) hypervigilance (5) 
exaggerated startle response.  

E.  Duration of the disturbance (symptoms 
and criteria B, C, and D) is more than 
one month.  

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.  

In a statement received in October 1997, the veteran 
described multiple stressful experiences in combat in 
Vietnam.  The Board finds his account of stressors to be 
credible.  

At a VA psychiatric examination in January 1998, the 
diagnoses were:  On Axis I, chronic alcohol dependency and 
substance abuse, marijuana; and, on Axis II, passive-
dependent personality disorder.  PTSD was not diagnosed.  

In August 1998, a private psychiatrist reported that the 
veteran had symptoms of:  "Bad nightmares"; frequent 
flashbacks; anxiety; irritability; "I can't get along with 
anyone"; unable to hold a job; and frequent paranoid 
ideation.  He was receiving counseling at a Vet Center.  He 
stated that he drank once or twice a week, but denied having 
an alcohol problem.  On mental status examination, he was 
quite anxious and depressed and had paranoid ideation; his 
concentration and attention span were impaired.  The 
diagnostic impression was PTSD, chronic, severe.  

At a VA psychiatric examination in November 1998, the 
examiner found that:  The veteran witnessed deaths in 
Vietnam, and participated in killing; he persistently 
re-experienced the events in distressing recollections and 
dreams; he described an example of exaggerated startle 
response; and he felt detached from other people.  However, 
the examiner found that the veteran did not avoid stimuli 
associated with the traumatic events in three ways, and did 
not have two persistent symptoms of increased arousal.  The 
examiner concluded that the veteran did not meet the full 
criteria for a diagnosis of PTSD.  

The undersigned observed and listened to the veteran at a 
personal hearing in June 2000.  

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter before the Board, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  

Considering all of the medical evidence of record, including 
the VA examination reports and the report by the private 
psychiatrist, the Board finds that the evidence is in 
relative equipoise on the issue of whether the veteran 
suffers from the psychiatric disorder of PTSD.  Resolving the 
doubt on that issue in the veteran's favor, and finding that 
the other requirements for service connection for PTSD are 
met, the Board concludes that service connection for PTSD is 
established.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.304(f), 4.125.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

